Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                     Response to arguments
Applicant’s arguments with respect to all pending claims have been fully considered, but moot of the new ground of rejection. applicant argues that cited references failed to disclose a first transformation based on a combination of a statistical performance criterion and a viewing performance criterion that is set relative to a view performance characterization of the base copy of the media content item; wherein the statistical performance criterion specifies a threshold probability of variants of the based copy having the first transformation during a threshold amount of time, and the view performance criterion specifies a threshold transformation amount relative to the view performance characterization within which viewer perceived differences between the first copy and the base copy of the media content item being negligible.

However, FUKUI et al disclose a system having modification means for modifying contents based on some specific  resource conditions and by the system is able to determine if a packet meets a defined condition or limit  as disclosed in para.0015;0070;0095.

And  Madhavan et al disclose  a system that is capable of using  performance criterion and threshold probability for establishing similarity or difference  between contents according some predefined conditions associated with threshold values as disclosed  in para. 0056;0065; 0068. This action is made final.

                                                         Claims Rejections-35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8; 12-15; 18-19; 20; 21; 23-25; 28; 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over FUKUI(US.Pub.No.20110060814) in view of McDonald(US.Pub.20080282307) and Kocher(US.Pub.No.20040133794) and Madhavan(US.Pub.No.20210216916).

Regarding claim 1, FUKUI et al disclose a method comprising: at a device including a processor and a non-transitory memory(see fig.1, elements 20 and 14; a processing unit including a CPU (central processing unit) and a main memory etc., a storage device (i.e. a hard disk) in which data used for processing and software are stored, an input/output unit and a communication control unit (CCU) etc, 0065; 0069; 0067);

receiving a first request for a base copy of a media content item(a content server receives a delivery request from an information processing terminal and a resource condition of that terminal, abstract; receiving means receiving a delivery request from the information processing terminal and a resource condition of that terminal, 0014; receiving means receiving a delivery request from the information processing terminal and a resource condition of that terminal, 0022);

determining, in response to the first request, a first transformation based on a combination of a statistical performance criterion and a viewing performance criterion that is set relative to a view performance characterization of the base copy of the media content item(see fig.1 with element 15 for modifying a video content based on the capability of the devices requested the contents; modification means modifying content corresponding to said delivery request in accordance with said resource condition,0015; functioning as the modification means 15, the processing unit modifies the content corresponding to a delivery request in accordance with the aforementioned resource condition,0070).

But did not explicitly disclose wherein the statistical performance criterion specifies a threshold probability of variants of the based copy having the first transformation during a threshold amount of time, and the view performance criterion specifies a threshold transformation amount relative to the view performance characterization within which viewer perceived differences between the first copy and the base copy of the media content item being negligible; generating a first copy of the media content item by replicating and applying the first transformation to the base copy of the media content item, wherein the first copy of the media content item satisfies the viewing performance criterion, and the first copy of the media content item is statistically different from the base copy of the media content item in accordance with the statistical performance criterion; and causing transmission of the first copy of the media content item in combination with a first watermark for the base copy of the media content item.

However, McDonald et al disclose generating a first copy of the media content item by replicating and applying the first transformation to the base copy of the media content item, wherein the first copy of the media content item satisfies the viewing performance criterion, and the first copy of the media content item is statistically different from the base copy of the media content item in accordance with the statistical performance criterion(see fig.4 for generating multiple versions or copies of the same content according to some specific characteristics associated the user devices requesting the contents; a first display device's characteristics may exhibit a native display resolution of 1280.times.1024. Upon or prior to receiving a request for viewing an HD video program, information corresponding to the display device coupled to STB 20 is transmitted by the STB 20 to VSO 320 or VHO 330, as shown in FIG. 3. Responsive to receiving the information corresponding to the display device, one or more computing devices cause retrieval of the display device's characteristics as necessary, if not already contained in the transmitted information or message from STB 20. The transmission of the first video program is effected by transmitting an instance of the requested HD video program as a compressed video stream in which compressed pictures have a spatial resolution that is lower than 1920.times.1080, resulting in a lower bit-rate,0035; one from a plurality of compressed versions or instances of the first video program, each exhibiting a respective set of compression characteristics that is different from the others, is determined a priori to be the best match for the first display device according to the first display device's rendering of interlaced pictures,0036-0037;0048-0049;0051;0054-0055;0057).

It would have been obvious before the effective filing date of the claimed invention to incorporate the teaching of McDonald to modify FUKUI by generating multiple different copies or versions related to an original video content based on the capability of the user devices for the purpose of increasing satisfaction of the users.

And Kocher et al disclose  causing transmission of the first copy of the media content item in combination with a first watermark for the base copy of the media content item(Watermarking: Watermarks are signals embedded in content that can be detected by a specialized detector but do not affect (or minimally affect) human perception of the content when played. Watermarks embedded in pictures, sound recordings, and images have been used by copyright holders to indicate that copying is not authorized, 0024; 0037; 0060-0061).

It would have been obvious before the effective filing date of the claimed invention to incorporate the teaching of Kocher to modify FUKUI and McDonald by applying watermarking technique for the purpose of controlling access to video contents accordingly.

And Madhavan et al disclose  wherein the statistical performance criterion specifies a threshold probability of variants of the based copy having the first transformation during a threshold amount of time, and the view performance criterion specifies a threshold transformation amount relative to the view performance characterization within which viewer perceived differences between the first copy and the base copy of the media content item being negligible((threshold probability) that data points for content items,0056;0065; all data points in the same region have a high probability of being similar (e.g., representing similar content),0068).

It would have been obvious before the effective filing date of the claimed invention to incorporate the teaching of Madhavan to modify FUKUI and McDonald  and Kocher by applying  threshold probability  and performance criterion of  Madhavan to modification means of FUKUI  resulting in  wherein the statistical performance criterion specifies a threshold probability of variants of the based copy having the first transformation during a threshold amount of time, and the view performance criterion specifies a threshold transformation amount relative to the view performance characterization within which viewer perceived differences between the first copy and the base copy of the media content item being negligible for the purpose of establishing similarity or difference  between contents using threshold probability technique

Regarding claim 2, FUKUI et al disclose wherein the device includes at least one of a headend or a client device (see fig.1; a content delivery server, abstract; 0021).

Regarding claim 3, FUKUI et al disclose wherein the media content item includes one or more of audio content, video content, image content, and text (low image quality data with a high compression ratio is delivered, 0005; 0067; in the case that the content is streaming data of motion picture or music, the processing unit reproduces the data in real time, 0081).

Regarding claim 4, the combination of FUKUI and McDonald and Madhavan did not explicitly disclose wherein the first watermark is combined with the first copy of the media content item before or after applying the first transformation to the base copy of the media content item.

However, Kocher et al disclose  wherein the first watermark is combined with the first copy of the media content item before or after applying the first transformation to the base copy of the media content item(Content can insert forensic watermarks in decoded output for tracing pirate copies, abstract; to allow real-time watermark insertion during playback,0090; Watermarking: Watermarks are signals embedded in content that can be detected by a specialized detector but do not affect (or minimally affect) human perception of the content when played. Watermarks embedded in pictures, sound recordings, and images have been used by copyright holders to indicate that copying is not authorized, 0024; 0037; 0060-0061).

It would have been obvious before the effective filing date of the claimed invention to incorporate the teaching of Kocher to modify FUKUI and McDonald and Madhavan by applying watermarking technique for the purpose of controlling access to video contents accordingly.

Regarding claim 5, FUKUI and Kocher and Madhavan et al did not explicitly disclose further comprising: receiving a second request for the base copy of the media content item; and causing transmission of a second copy of the media content item in response to the second request for the base copy of the media content item, wherein the second copy of the media content item is statistically different from the first copy in accordance with the statistical performance criterion.

However, McDonald et al disclose further comprising: receiving a second request for the base copy of the media content item; and causing transmission of a second copy of the media content item in response to the second request for the base copy of the media content item, wherein the second copy of the media content item is statistically different from the first copy in accordance with the statistical performance criterion(the second request for the first video program,0046;0061; Upon or prior to receiving a request for viewing an HD video program, information corresponding to the display device coupled to STB 20 is transmitted by the STB 20 to VSO 320 or VHO 330, as shown in FIG. 3. Responsive to receiving the information corresponding to the display device, one or more computing devices cause retrieval of the display device's characteristics as necessary, if not already contained in the transmitted information or message from STB 20. The transmission of the first video program is effected by transmitting an instance of the requested HD video program as a compressed video stream in which compressed pictures have a spatial resolution that is lower than 1920.times.1080, resulting in a lower bit-rate,0035; one from a plurality of compressed versions or instances of the first video program, each exhibiting a respective set of compression characteristics that is different from the others, is determined a priori to be the best match for the first display device according to the first display device's rendering of interlaced pictures,0036-0037;0048-0049;0051;0054-0055;0057;0052).

It would have been obvious before the effective filing date of the claimed invention  to incorporate the teaching of McDonald to modify FUKUI and Kocher and Madhavan by generating multiple different copies or versions related to an original video content based on the capability of the user devices for the purpose of increasing satisfaction of the users.

Regarding claim 6, the combination of FUKUI and McDonald and Madhavan did not explicitly disclose    wherein the second copy of the media content item includes a second watermark different from the first watermark.

However, Kocher et al disclose  wherein the second copy of the media content item includes a second watermark different from the first watermark (portions can be different encrypted regions on the media and can be encrypted with different keys.,0126; content can insert forensic watermarks in decoded output for tracing pirate copies, abstract; to allow real-time watermark insertion during playback,0090;0037;0060-0061; "Robust" watermarks are known that can withstand conversions between formats (including re-recording from analog outputs) and provide varying degrees of security against attacks attempting to remove the watermark. In contrast, "fragile" watermarks have little or no ability to withstand format conversions but are easier to design and can carry more information, 0024).

It would have been obvious  before the effective filing date of the claimed invention to incorporate the teaching of Kocher to modify FUKUI and McDonald and Madhavan by applying different types of watermarks for the purpose of controlling access to video contents accordingly

Regarding claim 7, FUKUI and Kocher and Madhavan et al did not explicitly disclose wherein the second copy of media content item is generated by: replicating and applying a second transformation, different from the first transformation to the base copy of the media content item, wherein the second copy of the media content item satisfies the viewing performance criterion.

However, McDonald et al disclose wherein the second copy of media content item is generated by: replicating and applying a second transformation, different from the first transformation to the base copy of the media content item, wherein the second copy of the media content item satisfies the viewing performance criterion ( see fig.4 for providing multiple copies of an original video content using different parameter like SD, HD; the second request for the first video program,0046;0061; Upon or prior to receiving a request for viewing an HD video program, information corresponding to the display device coupled to STB 20 is transmitted by the STB 20 to VSO 320 or VHO 330, as shown in FIG. 3. Responsive to receiving the information corresponding to the display device, one or more computing devices cause retrieval of the display device's characteristics as necessary, if not already contained in the transmitted information or message from STB 20. The transmission of the first video program is effected by transmitting an instance of the requested HD video program as a compressed video stream in which compressed pictures have a spatial resolution that is lower than 1920.times.1080, resulting in a lower bit-rate,0035; one from a plurality of compressed versions or instances of the first video program, each exhibiting a respective set of compression characteristics that is different from the others, is determined a priori to be the best match for the first display device according to the first display device's rendering of interlaced pictures,0036-0037;0048-0049;0051;0054-0055;0057;0052;0033).

It would have been obvious before the effective filing date of the claimed invention to incorporate the teaching of McDonald to modify FUKUI and Kocher and Madhavan by generating multiple different copies or versions related to an original video content based on the capability of the user devices for the purpose of increasing satisfaction of the users.

Regarding claim 8, FUKUI and Kocher and Madhavan et al did not explicitly disclose wherein the first transformation and the second transformation are of same type with different transformation parameters.

However, McDonald et al disclose wherein the first transformation and the second transformation are of same type with different transformation parameters(see 4 for the same type of compression having different bit-rates representing different transformation parameters; 0021;0036; A lower bit rate for a video program is thus attainable by transmitting a video program to STB 20 at a decreased bit-rate, for instance, obtained by encoding the picture at a lower spatial resolution or frame rate that is consistent with the particular display device's characteristics. The bit-rate of a video program decreases as the television's picture quality capability decreases. This relationship applies for both SD and HD video, 0051).

It would have been obvious before the effective filing date of the claimed invention to incorporate the teaching of McDonald to modify FUKUI and Kocher and Madhavan by generating multiple different copies or versions related to an original video content based on the capability of the user devices for the purpose of increasing satisfaction of the users.

Regarding claim 12, FUKUI and Kocher and Madhavan et al did not explicitly disclose further comprising: identifying a scene change in the first copy of the media content item; and selecting a different transformation to apply to the first copy of the media content item in accordance with the scene change.

However, McDonald et al disclose further comprising: identifying a scene change in the first copy of the media content item; and selecting a different transformation to apply to the first copy of the media content item in accordance with the scene change(a compressed version of the first video program is selected for transmission to STB 20 according to the first display device's characteristics and according to the characteristics of STB 20,0037; 0020; the compression characteristics of the first instance of the first video program are such that the spatial picture resolution, picture rate, or picture scan format, or any combination thereof, are modified from their corresponding original form at the time the video was created or imaged, in order to reduce the amount of information that must be compressed and transmitted to STB 20. The result is that the first instance of the first video program exhibits an increased amount of compression, or, equivalently, a lower bit-rate in its real-time transmission. However, the amount of modification of one or more video parameters in a compressed video from their corresponding original values at the time the video was imaged is according to the perceived picture quality that is capable of being provided by the display device, 0034-0035; the bit-rate is significantly reduced from the compressed version of the first video program, 0036).

It would have been obvious before the effective filing date of the claimed invention to incorporate the teaching of McDonald to modify FUKUI and Kocher and Madhavan by identifying movement or change in the scene s of the video contents for the purpose of selecting different copy or versions of the video contents accordingly.

 Regarding claim 13, FUKUI et al disclose wherein applying the first transformation includes: embedding an arbitrary identifier in the base copy to generate the first copy of the media content item (the QoS control program that causes said information processing terminal to execute a step of extracting the resource condition, 0039; 0042; 0045).

Regarding claim 14, FUKUI and Kocher and Madhavan et al did not explicitly disclose wherein applying the first transformation includes modifying one or more of elements, brightness, color, element location, display angle, scaling aspect, time delay, coordinates, and frame rate associated with the first copy of the media content item.

However, McDonald et al disclose wherein applying the first transformation includes modifying one or more of elements, brightness, color, element location, display angle, scaling aspect, time delay, coordinates, and frame rate associated with the first copy of the media content item(the bit rate corresponding to the perceived picture quality of the video content capable of being provided by an ensemble comprised of the display device, the set-top box, abstract; 0021; the spatial properties of the imaged objects in the scene, such as their respective textures, colors and shapes,0020; 0027).

It would have been obvious before the effective filing date of the claimed invention to incorporate the teaching of McDonald to modify FUKUI and Kocher and Madhavan by generating multiple different copies or versions related to an original video content based on the capability of the user devices for the purpose of increasing satisfaction of the users.

Regarding claim 15, FUKUI and Kocher and Madhavan et al did not explicitly disclose further comprising: receiving multiple requests for the base copy of the media content item; and generating multiple copies of the media content item by replicating and applying multiple transformations, wherein the multiple transformations applied to the multiple copies of the media content item are statistically different.

However, McDonald et al disclose further comprising: receiving multiple requests for the base copy of the media content item; and generating multiple copies of the media content item by replicating and applying multiple transformations, wherein the multiple transformations applied to the multiple copies of the media content item are statistically different(see fig.4 for generating multiple versions or copies of the same content according to some specific characteristics associated the user devices requesting the contents; a first display device's characteristics may exhibit a native display resolution of 1280.times.1024. Upon or prior to receiving a request for viewing an HD video program, information corresponding to the display device coupled to STB 20 is transmitted by the STB 20 to VSO 320 or VHO 330, as shown in FIG. 3. Responsive to receiving the information corresponding to the display device, one or more computing devices cause retrieval of the display device's characteristics as necessary, if not already contained in the transmitted information or message from STB 20. The transmission of the first video program is effected by transmitting an instance of the requested HD video program as a compressed video stream in which compressed pictures have a spatial resolution that is lower than 1920.times.1080, resulting in a lower bit-rate,0035; one from a plurality of compressed versions or instances of the first video program, each exhibiting a respective set of compression characteristics that is different from the others, is determined a priori to be the best match for the first display device according to the first display device's rendering of interlaced pictures,0036-0037;0048-0049;0051;0054-0055;0057).

It would have been obvious before the effective filing date of the claimed invention to incorporate the teaching of McDonald to modify FUKUI and Kocher and Madhavan by generating multiple different copies or versions related to an original video content based on the capability of the user devices for the purpose of increasing satisfaction of the users.

Regarding claim 18, FUKUI and McDonald and Madhavan et al did not explicitly disclose wherein applying the first transformation to the base copy of the media content item includes applying the first transformation to the first watermark, wherein the first transformation of the first watermark satisfies a watermark robustness criterion.

However, Kocher et al disclose wherein applying the first transformation to the base copy of the media content item includes applying the first transformation to the first watermark, wherein the first transformation of the first watermark satisfies a watermark robustness criterion (Watermarking: Watermarks are signals embedded in content that can be detected by a specialized detector but do not affect (or minimally affect) human perception of the content when played. Watermarks embedded in pictures, sound recordings, and images have been used by copyright holders to indicate that copying is not authorized, 0024; 0037; 0060-0061).

It would have been obvious before the effective filing date of the claimed invention to incorporate the teaching of Kocher to modify FUKUI and McDonald and Madhavan by applying watermarking technique for the purpose of controlling access to video contents accordingly.

Regarding claim 19, FUKUI and Kocher and Madhavan et al did not explicitly disclose wherein applying the first transformation to the base copy of the media content item includes: reusing at least one of pre-analysis or a decoder associated the base copy of the media content item for transcoding of the first copy.

However, McDonald et al disclose wherein applying the first transformation to the base copy of the media content item includes: reusing at least one of pre-analysis or a decoder associated the base copy of the media content item for transcoding of the first copy (Compressed pictures are decompressed by a video decompression engine or video decoder in STB 20 to counter the effects of the video compression algorithm on the compressed sequence of pictures and to reconstruct the pictures into displayable form,0027).

It would have been obvious before the effective filing date of the claimed invention to incorporate the teaching of McDonald to modify FUKUI and Kocher and Madhavan by using decoder for the purpose of allowing the transcoded contents to be displayed on the screen.

Regarding claim 20, it is rejected using the same ground of rejection as claim 1.
Regarding claim 20, it is rejected using the same ground of rejection as claim 1.

Regarding claim 23, it is rejected using the same ground of rejection as claim 12.
Regarding claim 24, it is rejected using the same ground of rejection as claim 13.
Regarding claim 25, it is rejected using the same ground of rejection as claim 14.
Regarding claim 28, it is rejected using the same ground of rejection as claim 1.
Regarding claim 29, it is rejected using the same ground of rejection as claim 5.
Regarding claim 30, it is rejected using the same ground of rejection as claim 7.

Claims 9-11; 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over FUKUI(US.Pub.No.20110060814) in view of McDonald(US.Pub.20080282307) and Kocher(US.Pub.No.20040133794) and Madhavan(US.Pub.No.20210216916) and Luby(US.Pub.No.20210211483).

Regarding claim 9, FUKUI and Kocher and McDonald and Madhavan et al did not explicitly disclose further comprising aligning a start and an end of the first transformation with segment boundaries.

However, LUBY et al disclose further comprising aligning a start and an end of the first transformation with segment boundaries(see fig8a for aligning the segments by showing starting and ending point of each segment; block sizing with aligned seek points over a plurality of versions of a media stream,0037; media segment may be accurately aligned. Tracks across representations may also be aligned by assigning each of them to the global timeline such that switching across representation may be seamless and joint presentation of media components in different representations may be synchronous, 0120; 0199; 0152; 0242).

It would have been obvious before the effective filing date of the claimed invention to incorporate the teaching of Luby to modify FUKUI and Kocher and McDonald and Madhavan by aligning segments of video contents for the purpose of identifying starting point and ending point of transformation or modification accordingly.

Regarding claim 10, FUKUI and Kocher and McDonald and Madhavan et al did not explicitly disclose wherein at least one of the start or the end of the first transformation is within a respective segment boundary of the segment boundaries.

However, Luby et al disclose wherein at least one of the start or the end of the first transformation is within a respective segment boundary of the segment boundaries(see fig.8a;  changes to the Media Presentation Description take place at segment boundaries, and so for each representation, the change an element actually takes place at the next segment boundary,0310).

It would have been obvious before the effective filing date of the claimed invention to incorporate the teaching of Luby to modify FUKUI and Kocher and McDonald and Madhavan by aligning segments of video contents for the purpose of identifying starting point and ending point of transformation or modification accordingly.

Regarding claim 11 , FUKUI and Kocher and McDonald and Madhavan et al  did not explicitly disclose  wherein generating the first copy of the media content item by replicating and applying the first transformation to the base copy of the media content item includes: identifying a middle point of a portion in the first copy of the media content item; increasing a magnitude of the first transformation until the middle point of the portion; and decreasing the magnitude of the first transformation past the middle point.

However, Luby et al disclose seek points may also occur in the middle of a block, and there may be data in the segment indexing that indicates where that RAP or seek point is within the block or fragment,0206;0544; increases compression efficiency for these versions resulting in a higher quality presentation for a given available bandwidth and this an improved user experience,0213; the media data in the segment is ordered such that the quality of the segment is increasing while downloading the data gradually from the beginning of the segment; the gradual increase of the quality is applied for each block or fragment contained in the segment, such that the fragment requests can be done to address the scalable approach,0379; the value of B.sub.current will decrease as media is played out and may increase each time new data for a block is received,0397-0398.

It would have been obvious before the effective filing date of the claimed invention to incorporate the teaching of Luby to modify FUKUI and Kocher and McDonald and Madhavan by applying a technique to modify quality of the video contents based on the bandwidth capability for the purpose of increasing satisfaction of the users.

Regarding claim 22, it is rejected using the same ground of rejection as claim 11.

Claims 16-17; 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over FUKUI (US.Pub.No.20110060814) in view of McDonald (US.Pub.20080282307) and Kocher (US.Pub.No.20040133794) and Madhavan(US.Pub.No.20210216916) and Reddy (US.Pub.No.20160026393).

Regarding claim 16, FUKUI and Kocher and McDonald and Madhavan et al did not explicitly disclose wherein generating the first copy of the media content item by replicating and applying the first transformation to the base copy of the media content item includes: replicating a subportion of the media content item to generate the first copy; and applying the first transformation to the subportion of the media content item.

However, Reddy et al disclose wherein generating the first copy of the media content item by replicating and applying the first transformation to the base copy of the media content item includes: replicating a subportion of the media content item to generate the first copy; and applying the first transformation to the subportion of the media content item(processor is to break a segment into subsegments, calculate subsegment tags for each subsegment, identify one or more references to one or more previously stored subsegments, abstract; all or the portion of data stored on storage system 100 is replicated on replica system 120,0028; data that is being replicated on a remote site, or any other appropriate data stream or portion of a data block,0035; duplicate portions of the segment are found using subsegmenting. Subsegmenting allows the use of large segments for distributing efficiently to nodes and smaller subsegments for efficiency of compression on a given node while allowing sequentially accessed subsegments to be stored sequentially,0022).

It would have been obvious before the effective filing date of the claimed invention to incorporate the teaching of Reddy to modify FUKUI and Kocher and McDonald and Madhavan by applying sub-segmenting technique to duplicate or replicate portions of video content for the purpose of increasing efficiency of compression or transformation of media content.

Regarding claim 17 , FUKUI and Kocher and McDonald and Madhavan et al  did not explicitly disclose  wherein applying the first transformation to the base copy includes: for each of the subportion, applying a different transformation.

However, Reddy et al disclose wherein applying the first transformation to the base copy includes: for each of the subportion, applying a different transformation(0022; a cluster node's capacity or other capabilities are considered in assigning a segment to a cluster node,0021; processor is to break a segment into subsegments, calculate subsegment tags for each subsegment, identify one or more references to one or more previously stored subsegments, abstract; all or the portion of data stored on storage system 100 is replicated on replica system 120,0028 ).

It would have been obvious before the effective filing date of the claimed invention to incorporate the teaching of Reddy to modify FUKUI and Kocher and McDonald and Madhavan by applying sub-segmenting technique to duplicate or replicate portions of video content for the purpose of increasing efficiency of compression or transformation of media content.

Regarding claim 26, it is rejected using the same ground of rejection as claim 16.
Regarding claim 27, it is rejected using the same ground of rejection as claim 17.

                                                                    Conclusions
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN D SAINT CYR/Examiner, Art Unit 2425     

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425